United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
Fort Campbell, KY, Employer
)
___________________________________________ )
S.R., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director,

Docket No. 07-901
Issued: September 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 25, 2007 decision, which affirmed a June 8, 2006 schedule
award.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award determination.
ISSUE
The issue is whether appellant has met her burden of proof in establishing entitlement to
a schedule award.
1

The record contains a separate decision, also dated June 8, 2006, which denied appellant’s request to change
physicians and a July 17, 2006 decision, which denied reconsideration related to appellant’s request to change
physicians. The record also contains a July 14, 2006 decision, which denied appellant’s request for a schedule
award. However, appellant’s representative has not indicated that they are appealing these decisions. See 20 C.F.R.
§ 501.3(c). The record also contains an October 6, 2006 decision, in which the Office reduced appellant’s
compensation as the position of a nurse supervisor was medically and vocationally suitable. However, appellant
requested reconsideration on December 5, 2006 and the Office has not rendered a final decision. Thus, there is no
appeal with respect to any interlocutory matter. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On January 28, 2005 appellant, then a 46-year-old operating room nurse, filed an
occupational disease claim alleging pain to her right and left thumb and wrist while in the
performance of duty. She first realized the condition was related to her employment on
January 31, 2004. On March 22, 2005 the Office accepted appellant’s claim for bilateral
de Quervain’s syndrome. The Office authorized a left wrist de Quervain tenosynovitis release.
Appellant received appropriate compensation benefits.
In a note dated November 2, 2005, appellant’s treating physician, Dr. Keith Starkweather,
a Board-certified orthopedic surgeon, opined that she could return to modified duty and provided
restrictions.
Dr. Starkweather opined that appellant had reached maximum medical
improvement and had an impairment of zero percent. He noted that, while she had discomfort in
her wrists, she had good mobility in her wrists. In a November 10, 2005 work capacity
evaluation report, Dr. Starkweather opined that appellant could return to her previous position
working eight hours per day with permanent restrictions of 20 to 25 pounds of occasional force,
and 10 to 25 pounds of frequent force, and 10 pounds of consistent force. He also provided
restrictions which included limited typing of 4 hours per day, with 1-hour typing periods
followed by 15-minute breaks.
On February 3, 2006 appellant filed a claim for a schedule award.
In a report dated February 23, 2006, Dr. Starkweather opined that he could not offer
appellant an assessment based on her pain. He noted that the functional capacity evaluation of
May 16, 2005 demonstrated that she had a medium work physical capacity and could exert 20 to
50 pounds of force. Dr. Starkweather indicated that appellant could exert 10 to 25 pounds of
force frequently with no greater than up to 10 pounds of force constantly to move objects. He
noted that it was “difficult … to apply an impairment to an individual in which [he could not]
demonstrate objective physical findings.” Dr. Starkweather indicated that he had utilized the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed.
2001) (A.M.A., Guides). He noted that the A.M.A., Guides did not provide for an impairment
when an individual had a negative magnetic resonance imaging (MRI) scan and full range of
motion of the wrist despite poor grip strength. Dr. Starkweather indicated that the A.M.A.,
Guides did not allow grip strength impairment in an individual with pain and subsequent grip
weakness.
In a June 6, 2006 report, the Office medical adviser opined that an impairment rating
could be made on the basis of decreased grip strength according to Chapter 16.8b of the A.M.A.,
Guides.2 He indicated that it was to be used with Tables 16-32 and 34.3 The Office medical
adviser indicated that appellant had 50 pounds or 21.2 kilograms in the right hand and 60 pounds

2

A.M.A., Guides 508.

3

Id. at 509.

2

or 27.3 kilograms on the left hand. He noted that applying the formula on page 5094 would
result in a strength loss index of zero and resulted in a zero percent impairment.5
By decision dated June 8, 2006, the Office denied appellant’s claim for a schedule
award.

6

By letter dated June 27, 2006, appellant requested reconsideration and enclosed
additional evidence. She alleged that her claim should be expanded to include cervical
radiculopathy. In a June 1, 2006 report, Dr. W. Copper Beazley, a Board-certified orthopedic
surgeon, diagnosed bilateral cervical radiculopathy with arthritis at the C5 level. He opined that
it would be very difficult for appellant to perform her duties as a nurse with her limitations. On
June 20, 2006 Dr. Beazley diagnosed a cervical herniation and opined that appellant needed a
20-pound lifting restriction at work and might eventually need surgery on her neck. A June 12,
2006 MRI scan of the cervical spine, read by Dr. Sean T. Willgruber, a Board-certified
orthopedic surgeon, diagnosed discogenic disease with discogenic changes, spinal canal
narrowing, a broad-based disc protrusion at C5/6 superimposed on discogenic disease which
caused moderate spinal cord and mild neuroforaminal narrowing (left greater than right) and
small left central herniation at C3/4 without cord or nerve root impingement.
By letter dated September 26, 2006, appellant requested reconsideration. She enclosed
an August 3, 2006 report from Dr. Starkweather, who noted that appellant had severe bilateral
de Quervain’s tenosynovitis. Dr. Starkweather determined that appellant had good range of
motion of the wrist, but significant pain and weakness of grip. He noted that she had a painful
condition and should undergo a functional capacity evaluation to see if there was any change in
her functional capacity “because she continues to hurt.” Dr. Starkweather opined that appellant
“probably has a 10 [percent] right and left upper extremity grip strength impairment, even
though this does go outside the guidebook because this is grip strength impairment that is
secondary to a painful condition.” He indicated that it really was “not a fair evaluation for her.”
Dr. Starkweather recommended a functional capacity evaluation, which appellant underwent on
August 21, 2006.7
In a September 6, 2006 report, Dr. Starkweather noted that he was going to diminish
appellant’s work capacity to a forward knuckle lift of 25 pounds occasional, 10 pounds frequent,
knuckle to shoulder of 20 pounds, occasional and 20 pounds frequent, carrying of 15 pounds
occasionally and 10 pounds frequently. He indicated that this was “basically to maintain
diminished carrying capacities which had decreased over the last few years….”
Dr. Starkweather indicated that appellant could not write for extended periods and that she had a
4

Id.

5

The Office medical adviser also determined that it was reasonable to request a new functional capacity
evaluation and opined that the treatment that appellant received from her treating physician was reasonable,
necessary and adequate.
6

In a separate decision also dated June 8, 2006, the Office denied appellant’s request for a change of physicians;
however, as noted above, appellant has not appealed this decision.
7

Appellant was found capable of medium work.

3

weight lifting limitation because of pain. He determined that was the reason for appellant’s
diminished capacity. Dr. Starkweather also indicated that typing caused her pain, that she had
trouble with standing and walking and that her back was problematic. He opined that she needs
to be in a more sedentary work position.
In a December 1, 2006 report, Dr. Paul R. McCombs, a Board-certified neurological
surgeon, indicated that appellant should not sit for more than one half hour at a time without a
break, avoid heavy lifting in excess of 12 pounds on any occasion or 10 pounds of a repetitive
basis. He also recommended that appellant should avoid standing for more than a half hour
without a break and opined that “[a]ny type of repetitive twisting, bending or stooping should be
guarded against.”
On January 23, 2007 the Office medical adviser noted appellant’s history of injury and
treatment. He indicated that it included a left wrist tendon release for de Quervain’s
tenosynovitis on August 19, 2005 and that she regained full wrist mobility with great pain relief
postoperatively. Appellant underwent a functional capacity evaluation on August 21, 2006
which “failed to demonstrate any findings for rating purposes including manual muscle testing
and range of motion testing on the wrists.” The Office medical adviser also noted that appellant
had a three-level anterior cervical discectomy fusion on October 25, 2006 for three herniated
discs discovered on January 2006. This was not considered part of the accepted condition. The
medical adviser opined that it may be the cause of some of the pain symptoms in the upper
extremities of which appellant was complaining. He concluded that appellant had no impairment
to either upper extremity.
In a January 25, 2007 decision, the Office denied modification of the June 8, 2006
decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act8 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.9 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.10 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.11

8

5 U.S.C. §§ 8101-8193.

9

5 U.S.C. § 8107.

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

11

20 C.F.R. § 10.404.

4

ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the fifth edition of the A.M.A., Guides. The Board finds that appellant
did not submit any medical reports from a physician explaining how her accepted conditions for
bilateral de Quervain’s syndrome and the left wrist de Quervain tenosynovitis release caused a
permanent impairment to any scheduled member of her upper extremities.
In a treatment note dated November 2, 2005, Dr. Starkweather, a Board-certified
orthopedic surgeon, opined that appellant had reached maximum medical improvement and had
zero percent impairment. He explained that, despite the discomfort to her wrists, appellant had
good mobility in her wrists. On February 23, 2006 Dr. Starkweather opined that he could not
offer appellant an assessment based on her pain. He noted that appellant had a medium work
physical capacity and could exert 20 to 50 pounds of force and that she could exert 10 to 25
pounds of force frequently with no greater than up to 10 pounds of force constantly to move
objects. Dr. Starkweather noted that it was “difficult to apply impairment to an individual in
which [he could not] demonstrate objective physical findings. He indicated that he had utilized
the A.M.A., Guides but it did not provide for an impairment when an individual had a negative
MRI scan and full range of motion of the wrist despite poor grip strength. Dr. Starkweather
noted that the A.M.A., Guides did not allow a grip strength impairment in an individual with
pain and subsequent grip weakness. The Board notes that this report does not provide any
support that appellant is entitled to a schedule award as Dr. Starkweather opined that he could
not note her impairment. In an August 3, 2006 report, he noted that appellant had continued
problems and significant grip strength impairment. Dr. Starkweather opined that appellant
“probably has a 10 percent right and left upper extremity grip strength impairment,” but noted
that this rating went outside the guidebook because it was rating grip strength impairment
secondary to a painful condition. He indicated that it really was “not a fair evaluation for her.”
However, Dr. Starkweather’s opinion is speculative. The Board has held that speculative and
equivocal medical opinions regarding causal relationship have no probative value.12
Furthermore, Dr. Starkweather did not apply the protocols of the A.M.A., Guides. The Board
has held that not only should the physician’s opinion explain the physician’s reasoning it should
include a specific reference to the A.M.A., Guides.13 Thus, this report does not support
entitlement to a schedule award.
In a June 6, 2006 report, the Office medical adviser noted that a rating impairment could
be made on the basis of decreased grip strength according to Chapter 16.8b of the A.M.A.,
Guides.14 He noted that it was to be used with Tables 16-32 and 34.15 The Office medical
12

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
13

See Paul R. Evans, Jr., 44 ECAB 646 (1993) (an attending physician’s report is of little probative value where
the A.M.A., Guides were not properly followed). John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).
14

A.M.A., Guides 508.

15

Id. at 509.

5

adviser indicated that appellant had 50 pounds or 21.2 kilograms in the right hand and 60 pounds
or 27.3 kilograms on the left hand and referred to page 509.16 He concluded that appellant would
be entitled to a strength loss index of zero and this resulted in a zero percent impairment.17 The
Board finds that this report does not indicate that appellant is entitled to any schedule award.
In a January 23, 2007 report, the Office medical adviser noted that appellant had regained
full wrist mobility following surgery. Appellant’s functional capacity evaluation of August 21,
2006 failed to demonstrate any findings for rating purposes including manual muscle testing and
range of motion testing on the wrists. The Office medical adviser noted that appellant had an
cervical surgery on October 25, 2006 for three herniated discs, that were not an accepted
condition. He opined that her cervical condition might be the cause of appellant’s pain
symptoms in the upper extremities. The medical adviser concluded that appellant had no
impairment to the upper extremities.
As noted above, the Office evaluates schedule award claims pursuant to the standards set
forth in the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence
supporting that she has permanent impairment of a schedule member of the body.18 As such,
evidence has not been submitted and appellant has not established entitlement to a schedule
award.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.

16

Id.

17

The Office medical adviser also determined that it was reasonable to request a new functional capacity
evaluation and opined that the treatment that appellant received from her treating physician was reasonable,
necessary and adequate.
18

See Annette M. Dent, 44 ECAB 403 (1993).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 25, 2007 is affirmed.
Issued: September 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

